Name: 89/101/EEC: Commission Decision of 20 January 1989 releasing Belgium, Denmark, Germany, Spain, Ireland, Luxembourg and the United Kingdom from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC on the marketing of fodder plant seed, cereal seed, seed of oil and fibre plants and vegetable seed respectively (Only the Danish, French, English, Dutch, Spanish and German texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  means of agricultural production;  economic geography;  competition
 Date Published: 1989-02-10

 Avis juridique important|31989D010189/101/EEC: Commission Decision of 20 January 1989 releasing Belgium, Denmark, Germany, Spain, Ireland, Luxembourg and the United Kingdom from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC on the marketing of fodder plant seed, cereal seed, seed of oil and fibre plants and vegetable seed respectively (Only the Danish, French, English, Dutch, Spanish and German texts are authentic) Official Journal L 038 , 10/02/1989 P. 0037 - 0038*****COMMISSION DECISION of 20 January 1989 releasing Belgium, Denmark, Germany, Spain, Ireland, Luxembourg and the United Kingdom from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC on the marketing of fodder plant seed, cereal seed, seed of oil and fibre plants and vegetable seed respectively (Only the Danish, French, English, Dutch, Spanish and German texts are authentic) (89/101/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 89/100/EEC (2), and in particular Article 23a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Directive 89/2/EEC (4), and in particular Article 23a thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), as last amended by Directive 88/380/EEC (6), and in particular Article 22 thereof, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (7), as last amended by Directive 88/380/EEC, and in particular Article 42 thereof, Having regard to the requests submitted by Belgium, Denmark, Germany, Spain, Ireland, Luxembourg and the United Kingdom, Whereas seed of rescue grass, Alaska brome-grass, Bermuda grass, Harding grass, Golden oatgrass, sulla, fenugreek, California bluebell, rice, sorghum, Sudan grass, hybrids resulting from the crossing of sorghum and Sudan grass, safflower, gourd and cardoon is not normally reproduced or marketed in certain Member States; Whereas, as long as those conditions obtain, the relevant Member States should be released from the obligation to apply the provisions of the above Directives to the species in question; Whereas certain Member States also wish to be released from the obligation to apply Directive 70/458/EEC to industrial chicory; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The Member States indicated in column 1 of Part I of the Annex are hereby released from the obligation to apply Directive 66/401/EEC, with the exception of Article 14 (1), to the species indicated in column 2. 2. The Member States indicated in column 1 of Part II of the Annex are hereby released from the obligation to apply Directive 66/402/EEC, with the exception of Article 14 (1), to the species indicated in column 2. 3. The Member States indicated in column 1 of Part III of the Annex are hereby released from the obligation to apply Directive 69/208/EEC, with the exception of Article 13 (1), to the species indicated in column 2. 4. The Member States indicated in column 1 of Part IV of the Annex are hereby released from the obligation to apply Directive 70/458/EEC, with the exception of Articles 16 (1) and 30 (1), to the species indicated in column 2. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, Ireland, the Grand Duchy of Luxembourg and the United Kingdom. Done at Brussels, 20 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) See page 36 of this Official Journal. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 5, 7. 1. 1989, p. 31. (5) OJ No L 169, 10. 7. 1969, p. 3. (6) OJ No L 187, 16. 7. 1988, p. 31. (7) OJ No L 225, 12. 10. 1970, p. 7. ANNEX 1.2 // // // 1 // 2 // // // Member State // Species // // Part I - Directive 66/401/EEC 1.2 // // // 1. Germany, Spain, Ireland // Bromus catharticus Vahl - Rescue grass // 2. Germany, Spain, Ireland // Bromus sitchensis Trin. - Alaska brome-grass // 3. Belgium, Denmark, Germany, Luxembourg, United Kingdom // Cynodon dactylon (L.) Pers. - Bermuda grass // 4. Belgium, Denmark, Germany, Luxembourg, United Kingdom // Phalaris aquatica (L.) - Harding grass, Phalaris // 5. Belgium // Trisetum flavescens (L.) P. Beauv. - Golden oatgrass // 6. Belgium // Hedysarium coronarium L. - Sulla // 7. Belgium // Trigonella foenum - graecum L. - Fenugreek // 8. Spain, Ireland, United Kingdom // Phacelia tanacetifolia Benth. - California bluebell // // Part II - Directive 66/402/EEC 1.2 // // // 9. Belgium // Oryza sativa L. - rice // 10. Belgium Denmark, Germany, Ireland, Luxembourg, United Kingdom // Sorghum bicolor (L.) Moench - Sorghum // 11. Belgium, Denmark, Germany, Ireland, Luxembourg, United Kingdom // Sorghum sudanense (Piper) Stapf. - Sudan grass // 12. Belgium, Denmark, Germany, Ireland, Luxembourg, United Kingdom // Sorghum bicolor (L.) Moench Ã  Sorghum sudanense (Piper) Stapf. - Hybrids resulting from the crossing of sorghum and Sudan grass // // Part III - Directive 69/208/EEC 1.2 // // // 13. Belgium, Denmark, Germany, Ireland, Luxembourg, United Kingdom // Carthamus tinctorius L. - Safflower // // Part IV - Directive 70/458/EEC 1.2 // // // 14. Germany, Ireland, Luxembourg, United Kingdom // Cichorium intybus L. (partim) - Industrial chicory // 15. Germany, Ireland, Luxembourg // Cucurbita maxima Duchesne - Gourd // 16. Denmark, Germany, Ireland, Luxembourg, United Kingdom // Cynara cardunculus L. - Cardoon // //